         Case 1:20-cr-00452-SDG-CCB Document 55 Filed 01/15/21 Page 1 of 2




                              1:20-cr-00452-SDG-CCB
                                  USA v. Brett et al
                            Honorable Steven D. Grimberg

                Minute Sheet for proceedings held In Open Court on 01/15/2021.


    TIME COURT COMMENCED: 10:00 A.M.
    TIME COURT CONCLUDED: 11:30 A.M.             COURT REPORTER: Alicia Bagley
    TIME IN COURT: 1:30                          DEPUTY CLERK: Alisha Holland
    OFFICE LOCATION: Atlanta

DEFENDANT(S):      [3] Vida Messiah Jones Present at proceedings
ATTORNEY(S)       Ryan Buchanan representing USA
PRESENT:          Bret Hobson representing USA
                  Rebecca Shepard representing Vida Messiah Jones
PROCEEDING        Appeal Hearing of Magistrate Judge Order (Other Proceeding Non-
CATEGORY:         evidentiary);
MINUTE TEXT:      Hearing held on Government's request to review Magistrate Court's order
                  denying the Government's motion for detention [ECF 51]. Government's
                  exhibits 1, 2, 3, 4, 5, 6, 7, 8, and 9 were admitted. After hearing argument
                  from Government's and Defendant's counsel, the Court AFFIRMED the
                  Magistrate's order denying the Government's motion for detention. The
                  Court ORDERED the defendant to be released on bond with the following
                  conditions: 1) defendant is to be on home detention and location
                  monitoring at all times with the exception of meetings with his attorney,
                  court appearances, medical appointments, and employment between the
                  hours of 7:00 am and 7:00 pm, 2) defendant is to reside with his mother at
                  all times, 3) defendant and his mother, Roberta Espree, must co-sign a
                  $25,000 unsecured bond, 4) defendant may leave his residence between
                  the hours of 7:00 a.m. and 7:00 p.m. for employment or to seek
                  employment with the permission of the pretrial services officer, 5)
                  defendant may not engage in any online activity or social media platforms,
                  6) defendant is prohibited from participating in, encouraging or inciting
                  any protests, peaceful or otherwise, and 6) defendant must stay at least
                  500 feet away from any federal property except for court appearances or
                  scheduled meetings with probation. The case was referred to the duty
         Case 1:20-cr-00452-SDG-CCB Document 55 Filed 01/15/21 Page 2 of 2

                  magistrate judge for bond proceedings. Any other conditions of bond may
                  be ordered at the duty magistrate judge's discretion.
HEARING STATUS:   Hearing Concluded
EXHIBIT STATUS:   Exhibits retained by the Court to be forwarded to the Clerks Office.
